ORDER
The appellant petitions for rehearing of our dismissal of his appeal. Our dismissal was based upon appellant’s failure to comply with Rule 9 of the Ninth Circuit Appellate Panel Rules, specifically his failure to include in the excerpts of the trial record the complaint and answer, the pre-trial order, if any, the judgment or order from *609which the appeal is taken, any supporting opinion or findings of fact and conclusions of law, etc.
Appellant claims to have been mislead by A Manual For Litigants and Their Attorneys, furnished by the clerk’s office of the Appellate Panel. At Page 5 of the Manual, it is pointed out that counsel, in lieu of the clerk of the trial court, is required to prepare and furnish excerpts of the record that are relevant to appellant’s case. The statement is made in the Manual that “You decide what is needed by the appellate panel judges to understand your position and to rule in your favor.” Examples are given on the same page. “Four copies of all relevant pleadings, memoranda, findings, orders, judgments and other documents that you want the panel to consider must be filed.”
We are mystified by counsel’s apparent belief that the appellate panel can review an order or judgment of the ■ trial court without having before it, at a minimum, the trial judge’s findings of fact and conclusions of law and the judgment and order appealed from.
In any event, at Page 8 of the Manual the parties and their attorneys are advised that appeals to the Bankruptcy Appellate Panels are governed by:
a. Federal Rules of Bankruptcy Procedure, R801-814.
b. Interim Bankruptcy Rules, R 8001-8007.
c. Local Rules of the U.S. Bankruptcy Appellate Panels of the Ninth Circuit.
Rule 9 of the Ninth Circuit Bankruptcy Appellate Panel Rules states that the appellant shall include the following documents, among others, in appellant’s excerpts of the record: complaint and answer, the judgment or order appealed from, any supporting opinion, findings of fact and conclusions of law. The specific requirements of rules of court control over any generalized description of practice and procedure. It is
ORDERED that the petition for rehearing is DENIED.